 In the MatterOfWESTERN BURLAP BAGCOMPANYandTEXTILEWORKERS UNION OF AMERICA(C.I.0.)Case No. R-4255.-Decided September23, 1942Jurisdiction:burlap and cotton bag reclaiming industry."Investigation and Certification of Representatives:existence 'of question : re-fusal to accord petitioner recognition ; election necessary.Unit Appropriate for Collective Bargaining:production and shipping-room em-ployees regardless of probationary status, but excluding supervisory, clerical,office, and maintenance employees.Jacobson, Merrick, NiermancCSilbert, by Mr. David SilbertandMr. Richard A. Minnecke,of Chicago, Il., for the Company.Mr. Earl T.,McGrew,of Chicago, Ill., for the Union.Mr. Milton E. Harris,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petitionduly filed by TextileWorkers Union of America(C. I. 0.), hereincalled the Union,alleging that a question affectingcommerce had arisen concerning the representation of employees ofWestern Burlap Bag Company, hereincalled theCompany, Chicago,Illinois, the National Labor RelationsBoard providedfor an appro-priate hearing upon due notice before Leon R Rosell,Trial Exam-iner.The hearing was held atChicago,Illinois,on September 4, 1942.The Company and the Union appeared, participated,and wereafforded full opportunity,to be heard,to examine and cross-examinewitnesses, and to introduce evidence bearing upon the issues. , TheTrial Examiner's rulings made at the hearing are free from preju-dicial error and are hereby affirmed.Upon the entire record in the case, the Board makes the fo11hwing :FINDINGS OF FACTI.THE BUSINESSOF THE COMPANYWestern Burlap Bag Company is an Illinois corporation engagedin the reclaiming or reconditioning of second-hand burlap and cottonbags at Chicago, Illinois.Approximately 75 percent of the Com-pany's raw materials and 60 percent of its finished products are -trans-44 N. L. R. B., No. 65.356 JWESTERN BURLAP BAG COMPANY357ported in interstate commerce between its Illinois plant and pointsoutside the State of Illinois?The Company concedes that it is engaged in commerce, within themeaning of the Act.II.THE ORGANIZATION INVOLVED,TextileWorkers Union of America is a labor organization affiliatedwith the Congress of Industrial Organizations, and admits employeesof the Company to membership.III.THE QUESTION CONCERNING REPRESENTATIONOn August 17, 1942, the Company received a telegram from theUnion, advising it that a majority of the employees had designated theUnion to represent them for collective bargaining and requestingrecognition as the exclusive representative of all the employees andthe scheduling of a collective bargaining conference.The Companyrefused this request, principally on the ground that the unit requestedby the Union was not appropriate for the purposes of collective bar-gaining.On August 18, 1942, the Union filed its'petition herein.2During the course of the hearing, -evidence was submitted that theUnion represents a substantial number of the employees in the unithereinafter found to be appropriate.3We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the National LaborRelations Act.IV. THE APPROPRIATE UNITThe Union claims that the appropriate unit consists of all the pro-duction and shipping room employees, regardless of whether theyhave been in the Company's employ for a minimum of 90 days, butexcluding supervisory, clerical, office, and maintenance employees andworking foremen.The Company concedes the appropriateness ofthe claimed unit, except as to employees not in the Company's employfor a minimum of 90 days and the so-called working foremen.As to employees who have not been in the Company's employ foraminimum of 90 days, Superintendent Paul Havel testified that itrThe record does not show the dollar values of the Company's raw materials or finishedproducts'At the hearing the Company moved to dismiss the petition for the reason that thedemand for recognition made by the Union was not for the same unit as that described inthe petition.The Trial Examiner reserved ruling on the motion for the Board.The mo-tion is hereby denied.8A statement of the Regional Director dated August 29, 1942, shows that the Union hadsubmitted application cards bearing 26 apparently genuine original signatures correspond-ing with the names of persons in the unit on the Company's "current" pay roll, whichcontains a total of 52 names. 358DECISIONS OF NATIONAL LABOR RELATIONS 'BOARDwas the Company's policy to consider them employed on a "tem-porary trial basis," depending chiefly upon whether they were ableto bring up their piece-work wages to a certain hourly rate, as requiredunder the Fair Labor Standards Act of 1938. In further explana-tion of this'alleged policy he stated that. all new employees were toldof this 90-day probationary period at the time of their hiring, thata great turn-over was experienced among such employees whereas afterthe 90-day period the average length of service was 8 years, and thatwhen new employees had almost completed their 90-clay trial period lieregularly told them, "Well you are in here close to 90 clays now, youare becoming a regular employee."On the other hand, according toHavel, there is no difference in the status or privileges of an employeeafter the 90-day trial period has passed, no separate list of employeesismaintained oil this basis, the time cards issued to all employees areidentical, and all the employees appear on the same pay roll. Inaddition, some of the employees are not paid on a piece-work basis,and as to them the 90-day trial period is admittedly not followed.Atone point Havel testified that a new employee was considered a regu-lar employee when he became "experienced," which might be after60 days or some other period of time.At another point Havel testi-fied that, when there was a large reduction of work, not only were thenew employees with less than 90 clays service laid off but also some ofthe older employees might be laid off in addition.We have previously had occasion to determine whether such proba-tiondiry employees who filled permanent positions should be excludedfrom the unit,4 and have held that they should not be excluded, evenwhere their status is such that they would expect dismissal if theirwork proves unsatisfactory.Accordingly, we reject the Company'scontention that employees who have not been in the Company's em-ploy for a minimum of 90 days should be excluded from the unit.As to the so-called working foremen, Havel testified that there wereno foremen whatsoever besides himself.The Union contends, how-ever, that there is an employee' in charge of the shipping room whois a working foreman and should be excluded from the unit.Haveltestified with regard to this employee that he had no authority overthe other shipping clerks, and that his duties consisted of shipping andreceiving bags and "passing on" Havel's instructions to the othershipping clerks.The Union offered no credible evidence as to theduties of this employee.There is no evidence in the record that wouldidentify this employee as more closely allied with the management'Matter of TresteaaUnionTclegtaph CompanyandComaneacial Telegraphers'Union,etc,38 N L R B 4S3 See alsoMatter of r°aneteea Kindred CoapoaatiouandUnitedIlectrical,RadioR Machinell'otb eas of Ames aca, C 10,32 N L R B 3271Referred to in the record as Lawrence WESTERN BURLAP BAG COMPANY359than with the other employees in the unit, and it is thus clear thathe is at most a working leader and primarily a shipping room em-ployee.Accordingly, we find that the employee in charge of theshipping room is not a supervisory employee and that he should beincluded within the unit.',We turthc r find on the basis of the recordthat the Company employs no working foremen.We find that all the Company's production and shipping roomemployees, regardless of whether they have been in the Company'semploy for a minimum of 90 days, but excluding supervisory, clerical,office, and niaintenance employees, constitute a unit appropriate forthe purposes of collective bargaining, within the meaning of Section9 (b) of the Act.V.THE DFITI'HIN \TIONOF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-roll period immediately preceding the date of the Direction of Electionherein, subject to the limitations and additions set forth in theDirection.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section,9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 8, of National Labor Rela-tions Board Rules and Regulations-Series 2, as amended, it is herebyDIRECTED that, as part of the investigation ordered by the Boardto ascertain representatives for the purposes of collective, bargaining.withWestern Burlap Bag Company, Chicago, Illinois, an electionby secret ballot shall be conducted as early as possible, but ilot laterthan thirty (30) days from the date of this Direction, under the direc-tion and supervision of the Regional Director for the ThirteenthRegion, acting in this matter as agent for the National Labor RelationsBoard and subject to Article III, Section 9, of said Rules and Regula-tions, among the employees of the Company in the unit found to beappropriate in Section IV, above, who were employed during the pay-roll period immediately preceding the date of this Direction, includ-ing any such employees who did not work during said pay-roll period6Matterof Curtiss-WrightCot pit) ati.on(Propeller Division), Clifton, NJ, andAn craftLodge 703, I. A. of Al., A P. of L., etc,33 N. L. it. B 490. Cf.3fatter ofRice& AdamsCorporationandIndependent Union of TheRace &AdamsCorporation,Independent,38N L R B 1003 360DECISIONS OF NATIONAL LABOR RELATIONS BOARDbecause they were ill or on vacation or in the active military serviceor training of the United States, or temporarily laid off, but exclud-ing any who have since quit or been discharged for cause, to deter-mine whether or not they desire to be represented by Textile WorkersUnion of America (C. I. 0.) for The purposes of collective bargaining.MR. WM. M. LEIsERSON took no part in the consideration of theabove Decision and Direction of Election.i In theMatter OfWESTERN BURLAPBAG COMPANYandTEXTILE WORKERS.UNION OF AMERICA (C. I. 0.)Case No. R-4255CERTIFICATION OF REPRESENTATIVESOctober 20,1944°On September 23, 1942, the National Labor Relations Board issuedatDecision and Direction of Election in the above-entitled proceeding 1Pursuant to the Direction of Election, an election by secret ballot wasconducted on October 7, 1942, under the direction and supervision ofthe Acting Regional Director for the Thirteenth Region (Chicago,Illinois).On October 8, 1942, the Acting Regional Director, actingpursuant to Article III, Section 9, of National Labor Relations BoardRules and Regulations-Series 2, as amended, issued and duly servedupon the parties an Election Report.No objections to the conductof the ballot or the Election Report have been filed by any of the parties.As to the balloting and its results, the Acting Regional Directorreported as follows :Approximate number of eligible voters________________________76Total ballots cast___________________________________________73Total ballots challenged_____________________________________3Total blank ballots__________________________________________0Total void ballots______________________'_____________________0Total valid votes counted____________________________________70Votes cast for Textile Workers Unionof America(C. I. 0.)____60Votes cast against Textile Workers Union of America (C.-I. 0.) - 10Since the number of challenged ballots cannot affect the results ofthe election, we find it unnecessary to make any determination withrespect to them.By virtue of and pursuant to the power vested-in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Sections 8 and 9, of National Labor Rela-I ions Board Rules and Regulations-Series 2, as amended,IT IS HEREBY CERTIFIED that Textile Workers Union of America(C. I. 0.) has been designated and selected by a majority of allproduction and shipping room employees of the Western Burlap Bag144 N. L.R. B 356.44 N ' L. R. B., No 65a.361 362DECISIONS OF NATIONAL LABOR RELATIONS BOARDCompany, Chicago, Illinois, regardless of whether they have been inthe Company's employ for a minimum of 90 days, but excluding super-visory, clerical, office, and maintenance employees, as their representa-tive for the purposes of collective bargaining, and that, pursuant toSection 9 (a) of the Act, Textile Workers Union of America (C. I. 0.)is the exclusive representative of all such employees for the purposesof collective bargaining with respect to rates of pay, wages, hours ofemployment, and other conditions of employment.